 

Exhibit 10.1

 

RESTRICTED STOCK UNIT PLAN

 

Dated June 15, 2016

 

Optex Systems Holdings Inc.

 

RESTRICTED STOCK UNIT PLAN

 

1.Purpose

 

The purpose of Optex Systems Holdings Inc. Restricted Stock Unit Plan (the
"Plan") is to secure for Optex Systems Holdings Inc. and its successors and
assigns (the "Company") and its stockholders the benefits of the additional
incentive inherent in the ownership of the Company's common stock, par value
$0.001 per share (the "Common Stock"), by selected officers and employees of the
Company and its subsidiaries who are important to the success and growth of the
business of the Company and its subsidiaries and to help the Company and its
subsidiaries secure and retain the services of such persons. The Plan provides
for discretionary awards of stock units ("Restricted Stock Units") to or for the
benefit of participating officers and employees of the Company and its
subsidiaries, which grants shall be subject to the terms and conditions set
forth in the Plan and in the agreement evidencing such Award. Such units can be
granted by the Committee, as hereinafter defined, based upon both future and
past services.

 

2.Committee.

 

2.1Administration.

 

The Plan shall be administered by the Compensation Committee (the "Committee")
of the Board of Directors of the Company (the "Board of Directors"). Any vacancy
on the Committee, whether due to action of the Board of Directors or due to any
other cause, may be filled by resolution adopted by the Board of Directors. The
full Board of Directors may perform any function of the Committee hereunder, in
which case the term "Committee" shall refer to the Board. The express grant of
any specific power to the Committee, and the taking of any action by the
Committee, shall not be construed as limiting any power or authority of the
Committee. The Committee may delegate to officers or managers of the Company or
any subsidiary or affiliate, or committees thereof, authority, other than
authority to make grants under the Plan, to perform such functions as the
Committee may determine, including administrative functions, subject to such
terms as the Committee shall determine.

 

2.2Interpretation.

 

The Committee shall have full power and authority to interpret the provisions of
the Plan and any agreement evidencing or relating to an award of Restricted
Stock Units ("Award") under the Plan, and to determine any and all questions
arising under the Plan, and its decisions shall be final and binding on all
participants in the Plan.

 

 1

 

 

RESTRICTED STOCK UNIT PLAN

 

Dated June 15, 2016

 

3.Shares Subject to Grants.

 

3.1Number of Shares.

 

Subject to the adjustment provisions of Section 3.3, the number of shares of
Common Stock that may be issued or delivered in connection with awards of
Restricted Stock Units under the Plan shall not exceed 1,000,000 shares. The
Committee may adopt reasonable counting procedures to ensure appropriate
counting, avoid double counting and make adjustments if the number of shares
actually delivered differs from the number of shares previously counted in
connection with an Award. Shares subject to an Award that is canceled, expired,
forfeited, settled in cash or otherwise terminated without a delivery of shares
to the participant will again be available for Awards, and shares withheld or
surrendered in payment of the taxes relating to an Award shall be deemed to
constitute shares not delivered to the participant and shall be deemed again to
be available for Awards under the Plan.

 

3.2Character of Shares; Reservation of Shares.

 

Shares of Common Stock delivered under the Plan shall be authorized and unissued
Common Stock, or issued Common Stock which shall have been reacquired by the
company and held in the Company's treasury. The Company, during the term of this
Plan, shall at all times reserve and keep available such number of shares of
Common Stock as shall be sufficient to satisfy the maximum number of shares set
forth in Section 3.1, reduced by such number of shares that have been previously
issued or delivered as a result of this Plan.

 

3.3Adjustments.

 

The Plan and any Awards granted under the plan shall be appropriately adjusted
in the event that any recapitalization, forward or reverse split, stock
dividend, reorganization, merger, consolidation, spin-off, combination,
repurchase, share exchange, liquidation, dissolution or other similar corporate
transaction or event that affects the Common Stock with a similar substantive
effect upon the Plan or Awards granted under the plan. If such an adjustment is
determined by the Committee to be appropriate under the Plan, then the Committee
shall, in such manner as it may deem equitable, adjust any or all of the number
and kind of shares reserved and available for Awards under the Plan and the
number and kind of shares subject to outstanding Restricted Stock Units.

 

 2

 

 

RESTRICTED STOCK UNIT PLAN

 

Dated June 15, 2016

 

4.Employees Eligible.

 

Awards may be granted to or for the benefit of any officer, employed by the
Company, or other Company employee whom the Committee selects for participation
for a given performance year. Officers shall be eligible to be granted Awards
under the Plan at amounts directed by the Committee. Other employees (non
officer) may be granted Award amounts recommended by Officers and senior
management, with the total Award amounts for non-officer employees subsequently
approved by the Committee in aggregate. Any individual receiving an Award under
the Plan is referred to herein as a "participant." Any reference herein to the
employment of a participant by the Company shall include his or her employment
by the Company or any of its subsidiaries. Neither service as a director, nor
payment of a director’s fee by the Company shall be sufficient to constitute
“employment” by the Company.

 

5.Restricted Stock Units.

 

5.1In General.

 

The Committees’ designation of a Participant in any year shall not require the
Committee to designate such person to receive Restricted Stock Units in any
other year. The Committee shall consider such factors as it deems pertinent in
selecting Participants and determining any amounts of Awards. Each Award shall
be evidenced by an agreement which shall set forth the terms and conditions of
such Award, including without limitation, the date or dates upon which such
Award shall vest and the circumstances (including, without limitation,
Termination of Employment, as defined in Section 6.2, or failure to satisfy one
or more restrictive covenants or other ongoing obligations) under which such
Award shall not vest. The Award shall also be subject to such other terms and
conditions not inconsistent herewith as the Committee shall determine.

 

5.2Nature of Restricted Stock Units; Accounts.

 

Each Restricted Stock Unit represents a right for one share of Common Stock to
be delivered upon settlement (act of receiving shares upon exercise of a
Restricted Stock Unit) at the end of the Deferral Period (as defined below),
subject to a risk of cancellation and to the other terms and conditions set
forth in the Plan, the agreement evidencing the Award and any additional terms
and conditions set by the Committee. The Company shall establish and maintain an
account for the participant to record Restricted Stock Units and transactions
and events affecting such units. Restricted Stock Units and other items
reflected in the account will represent only bookkeeping entries by the Company
to evidence unfunded obligations of the Company.

 

 3

 

 

RESTRICTED STOCK UNIT PLAN

 

Dated June 15, 2016

 

5.3Deferral Period and Settlement Date.

 

Except as otherwise provided in this Section 5.3, Section 6 or Section 7,
Restricted Stock Units (if not previously cancelled) will be automatically
settled, in accordance with the applicable vesting schedule, on or about the
date or dates set forth in the agreement evidencing the Awards. The period from
the date of the Award through the date of settlement is referred to as the
"Deferral Period." The Committee may permit the participant to elect to further
defer settlement (thereby extending the Deferral Period), subject to such terms
and conditions as the Committee may specify. In addition, unless otherwise
determined by the Committee, if the Committee reasonably determines that any
settlement of Restricted Stock Units would result in payment of compensation to
a participant which is not deductible by the Company under Code Section 162(m),
such settlement shall be automatically deferred to the extent necessary to avoid
payment of such non-deductible compensation, with this automatic deferral of
each Restricted Stock Unit continuing only until such date as settlement can be
effected without loss of deductibility by the Company under Section 162(m).

 

5.4Vesting of Restricted Stock Units.

 

In the event that an Award agreement does not provide for a vesting schedule,
the Restricted Stock Units thereby shall become vested as to (a) one third of
the units vesting on the first anniversary of the Award, (b) one third of the
units vesting on the second anniversary of the Award, (c) one third of the units
vesting on the third anniversary of the Award. Unless otherwise determined by
the Committee or unless otherwise provided in the agreement evidencing the
Award, in the event of the participant's Termination of Employment (as defined
in Section 6.2), the participant's Restricted Stock Units which are not vested
as of the date of such Termination of Employment, shall not vest and shall be
immediately cancelled for no value.

 

5.5Rights as a Shareholder.

 

A Participant shall have no rights as a shareholder with respect to Common Stock
covered by a Restricted Stock Units Award until the Common Shares have been
vested and issued in settlement, pursuant to the Award agreement and applicable
deferral period. No participant shall have voting rights, and no adjustment
shall be made for dividends in cash or other property or distributions or other
rights with respect to any such common stock for which the record date is prior
to the date on which the Participant shall have become the holder of record of
any such shares covered by the Award agreement; provided, however, that
Participants are entitled to share adjustments to reflect capital changes under
Section 3.3.

 

 4

 

 

RESTRICTED STOCK UNIT PLAN

 

Dated June 15, 2016

 

5.6Restriction on Transferability during Deferral Period.

 

During the Deferral Period, the participant shall not be permitted to sell,
transfer, pledge, or otherwise encumber the Restricted Stock Units or the shares
issuable in settlement thereof, except to the extent specifically approved by
the Committee or as provided in the agreement evidencing the Award.

 

5.7Delivery of Shares in Settlement of Restricted Stock Units; Fractional
Shares.

 

The Company may make delivery of shares hereunder in settlement of Restricted
Stock Units by either delivering one or more certificates representing such
shares to the participant, registered in the name of the participant (and any
joint name, if so directed by the participant), by depositing such shares into
an account maintained for the participant (or of which the participant is a
joint owner, with the consent of the participant) by a broker-dealer affiliated
with the Company or any such account established in connection with any Company
plan or arrangement providing for investment in Common Stock and under which the
participant's rights are similar in nature to those under a stock brokerage
account or by delivering such shares to the Trustee ("Trustee") of a pension
plan of which the participant is a member. If the Committee determines to settle
Restricted Stock Units by making a deposit of shares into such an account, the
Company may settle any fractional Restricted Stock Unit by means of such
deposit. In other circumstances or if so determined by the Committee, the
Company shall instead pay cash in lieu of fractional shares, on such basis as
the Committee may determine. In no event will the Company in fact issue
fractional shares. The Committee may determine whether, prior to settlement,
Restricted Stock Units will be reflected as whole units only or include
fractional units, and related terms.

 

5.8Definition of "Fair Market Value."

 

Unless otherwise determined by the Committee, "Fair Market Value" of a share of
Common Stock on any date means (i), if the Common Stock is listed on a national
securities exchange or quotation system reporting last-sale information, the
closing sales price on such exchange or quotation system on such date or, in the
absence of reported sales on such date, the closing sales price on the
immediately preceding date on which sales were reported; (ii), if the Common
Stock is not listed on a national securities exchange or quotation system
providing last-sale information, the mean between the bid and offered prices as
quoted by the Nasdaq System for such date; or (iii), if the fair market value
cannot be determined under clause (i) or (ii) hereof, the fair value as
determined by such other method as the Committee determines in good faith to be
reasonable.

 

 5

 

 

RESTRICTED STOCK UNIT PLAN

 

Dated June 15, 2016

 

6.Certain Termination Provisions.

 

In the event of a participant's Termination of Employment the following
provisions shall apply. The consequences of a participant's Termination of
Employment shall also be set forth in the agreement evidencing the Award.

 

6.1Death, Permanent Disability or Retirement.

 

In the event of a participant's Termination of Employment due to death,
permanent disability or retirement after attainment of age 65, Restricted Stock
Units Awards that would otherwise have vested by the 90th day subsequent to the
termination date, shall become fully vested at the date of such Termination of
Employment, and the Deferral Period applicable to such Restricted Stock Units
shall end and such units shall be settled in full by delivery of shares as
promptly as practicable following such Termination of Employment. Any portion of
the participant's unvested Restricted Stock Units which have a vesting date
beyond 90 days from the date of such Termination of Employment shall not vest
and shall be immediately cancelled for no value.

 

6.2Termination of Employment Other than Death, Permanent Disability or
Retirement

 

For purposes of this Plan: "Termination of Employment" means the event by which
participant ceases to be employed by the Company or any subsidiary of the
Company and, immediately thereafter, is not employed by or providing substantial
services to any of the Company or a subsidiary of the Company. Neither (i) a
transfer of an employee from the Company to a subsidiary or other affiliate of
the Company to another, nor (ii) a duly authorized leave of absence, shall be
deemed a Termination of Employment.

 

6.2.1Involuntary Termination of Employment - Officers

 

Involuntary Termination will be deemed to occur upon (i) the Officers
involuntary dismissal or discharge by the Committee, the Company or its
subsidiaries or their successors for reasons other than cause or (ii) such
Officers voluntary resignation following (i) a reduction in his or her level of
compensation (including base salary, fringe benefits and any
corporate-performance based bonus or incentive programs) by more than ten
percent or (ii) a relocation of such individual’s place of employment by more
than fifty (50) miles, provided and only if such reduction or relocation is
effected by the Company or its subsidiaries or their successor without the
Officers written consent.

 

In the event of the involuntary termination of an Officer (Participant) all
unvested Restricted Stock Units shall become fully vested at the date of such
Termination of Employment, and the Deferral Period applicable to all Restricted
Stock Units shall end and such units shall be settled in full by delivery of
shares, net of any shares withheld to satisfy the officer’s tax requirement, as
promptly as practicable following such Termination of Employment.

 

 6

 

 

RESTRICTED STOCK UNIT PLAN

 

Dated June 15, 2016

 

6.2.2Other Termination of Employment

 

In the event of the termination of employment of the Participant by the
Participant or the Company and its subsidiaries for any reason whatsoever other
than death, permanent disability or retirement (as defined in Section 6.1), or
involuntary termination of an officer (as defined in Section 6.2.1) any
Restricted Stock Units that were not vested prior to the date of such
termination of employment shall not vest and shall be immediately cancelled for
no value. Any vested but undistributed Restricted Stock Unit Shares will be
distributed as promptly as practicable, net of any shares withheld to satisfy
the employee’s tax requirement.

 

7.Change in Control.

 

7.1Effect of a Change in Control.

 

In the event of a Change in Control of the Company, as defined below, the
Committee shall provide that one of the following actions, at the Committees
discretion, shall be taken as a result, or in anticipation, of any such event to
assure fair and equitable treatment of participants:

 

(i) acceleration of vesting of the Restricted Stock Units and/or acceleration of
the termination of the Deferral Period and settlement of Restricted Stock Units
under the Plan;

 

(ii) offer to purchase any outstanding Restricted Stock Units under the Plan
from the participant or the Trustee for the award's equivalent cash value, as
determined by the Committee, as of the date of the Change in Control or another
specified date; or

 

(iii) make adjustments or modifications, such as providing for the assumption of
the Restricted Stock Units by an acquirer and conversion of the underlying
Common Stock to securities of the acquirer, as the Committee deems appropriate
to maintain and protect the rights and interests of the participants following
such Change in Control.

 

Any such action approved by the Committee shall be conclusive and binding on the
Company, its subsidiaries and all participants.

 

 7

 

 

RESTRICTED STOCK UNIT PLAN

 

Dated June 15, 2016

 

7.2Definitions Relating to Change in Control.

 

To the extent not otherwise defined in this Plan, the following terms used in
this Section 7 shall have the following meanings:

 

"Affiliate" of a Person means any other person or entity which controls, is
controlled by, or under common control with, the Person.

 

"Associate" of a Person means (a) any corporation or organization of which such
Person is an officer or partner or is, directly or indirectly, the Beneficial
Owner of 10% or more of any class of equity securities, (b) any trust or other
estate in which such Person has a substantial beneficial interest or as to which
such Person serves as trustee or in a similar fiduciary capacity and (c) any
relative or spouse of such Person, or any relative of such spouse, who has the
same home as such Person or who is a director or officer of such Person or any
of its parents or subsidiaries.

 

"Beneficial Owner" has the meaning ascribed thereto in Rule 13d-3 under the
Exchange Act, except that, in any case, a Person shall be deemed the Beneficial
Owner of any securities owned, directly or indirectly, by the Affiliates and
Associates of such Person.

 

"Change in Control" means (a) a majority of the Board of Directors ceases to
consist of Continuing Directors; (b) any Person is or becomes the Beneficial
Owner of 50% or more of the outstanding voting power of the Company unless such
acquisition is approved by a majority of the Continuing Directors;(c) there is
consummated a merger or consolidation of the Company or any direct or indirect
subsidiary of the Company with any other corporation, other than a merger or
consolidation with respect to which requirements of clauses (A) and (B) below
are satisfied: (A) the voting securities of the Company outstanding immediately
prior to such merger or consolidation continue to represent (either by remaining
outstanding or by being converted into voting securities of the surviving entity
or any parent thereof) more than 50% of the combined voting power of the
securities of the Company or such surviving entity or any parent thereof (as the
case may be) outstanding immediately after such merger or consolidation and (B)
individuals who constitute the Board of Directors immediately prior to the
execution of the definitive agreement pertaining to such merger or consolidation
continue immediately following such merger or consolidation to represent at
least a majority of the membership of the Board of Directors of the Company or
such surviving entity or any parent thereof (as the case may be); (d) the
stockholders of the Company approve an agreement to dispose of all or
substantially all of the assets of the Company, unless such disposition is
approved by a majority of the Continuing Directors.

 

"Continuing Director" means any member of the Board of Directors who is a member
on the effective date of the Plan or who is elected to the Board of Directors
after such date upon the recommendation or with the approval of a majority of
the Continuing Directors at the time of such recommendation or approval.

 

 8

 

 

RESTRICTED STOCK UNIT PLAN

 

Dated June 15, 2016

 

"Exchange Act" means the Securities Exchange Act of 1934, as amended.

 

"Person" means an individual, a corporation, a partnership, an association, a
joint stock company, a trust, any unincorporated organization or a government or
a political subdivision thereof.

 

8.General Provisions.

 

8.1Limitation on Rights Conferred Under Plan.

 

Neither the Plan nor any action taken hereunder shall be construed as (i) giving
any eligible employee or participant the right to continue in the employ or
service of the Company or a subsidiary or affiliate, (ii) interfering in any way
with the right of the Company or a subsidiary or affiliate to terminate such
eligible employee's or participant's employment or service at any time, (iii)
giving an eligible employee or participant any claim to be granted any Award
under the Plan or to be treated uniformly with other participants and employees,
or (iv) conferring on a participant any of the rights of a stockholder of the
Company unless and until the participant is duly issued or transferred shares of
Common Stock in accordance with the terms of an Award. Except as expressly
provided in the Plan and an Award agreement, neither the Plan nor any Award
agreement shall confer on any person other than the Company and the participant
any rights or remedies thereunder.

 

8.2Committee May impose Conditions; Right of Setoff.

 

The Company or any subsidiary may, to the extent permitted by applicable law,
deduct from and set off against any amounts the Company or a subsidiary or
affiliate may owe to a participant from time to time pursuant to any Award under
the Plan, any amounts owed by the participant to the Company or any subsidiary
or affiliate, although the participant shall remain liable for any part of the
participant's payment obligation not satisfied through such deduction and
setoff.

 

8.3Tax Withholding Obligation.

 

Whenever under the Plan a participant or a Trustee incurs federal income tax
liability, obligations with respect to Social Security and Medicare taxes, or
other tax obligations in connection with an Award, whether at the time of grant,
vesting or settlement of Restricted Stock Units, the Company shall be entitled
to require, as a condition of grant, vesting, or settlement of the award, that
the participant remit or, in appropriate cases, agree to remit when due, an
amount sufficient to satisfy all federal, state and local withholding tax
requirements relating thereto. At the election of the participant, such
mandatory withholding amounts may be remitted by check payable to the Company,
by the Company's withholding of shares of Common Stock issuable or deliverable
hereunder “net share holdback”, or any combination thereof; provided, however,
that in no event may shares be withheld to satisfy a tax obligation of a
participant in excess of the mandatory tax withholding obligations arising in
connection with the participant's Award.

 

 9

 

 

RESTRICTED STOCK UNIT PLAN

 

Dated June 15, 2016

 

8.4Governing Law.

 

The validity, construction, and effect of the Plan, any rules and regulations
relating to the Plan and any Award agreement shall be determined in accordance
with the laws of the State of Delaware, without giving effect to principles of
conflicts of laws, and applicable provisions of federal law.

 

8.5Non-exclusivity of the Plan.

 

The adoption of the Plan by the Board of Directors shall not be construed as
creating any limitations on the power of the Board of Directors or a committee
thereof to adopt such other incentive arrangements, apart from the Plan, as it
may deem desirable, and such other arrangements may be either applicable
generally or only in specific cases.

 

8.6Changes to the Plan and Awards.

 

The Board of Directors may amend, suspend or terminate the Plan or the
Committee's authority to grant Awards under the Plan without the consent of
participants; provided, however, that, without the consent of an affected
participant, no such Board action may materially and adversely affect the rights
of such participant under any outstanding Award. The Committee may amend any
outstanding Award without the consent of the affected participant; provided,
however, that, without such consent, no such action may materially and adversely
affect the rights of such participant under any outstanding Award. For purposes
of this Section 8.6, accelerated settlement of an Award shall not be considered
a materially adverse effect on the rights of a participant, regardless of the
tax consequences to such participant.

 

8.7Compliance with Legal and Other Requirements.

 

The Company may, to the extent deemed necessary or advisable by the Committee,
postpone the issuance or delivery of shares or payment of other benefits under
any Award until completion of registration or qualification of the Common Stock
or other required action under any federal or state law, rule or regulation,
listing or other required action with respect to any stock exchange or automated
quotation system upon which the Common Stock or other securities of the Company
are listed or quoted, or compliance with any other obligation of the Company, as
the Committee may consider appropriate, and may require any participant to make
such representations, furnish such information and comply with or be subject to
such other conditions as it may consider appropriate in connection with the
issuance or delivery of shares or payment of other benefits in compliance with
applicable laws, rules, and regulations, listing requirements, or other
obligations.

 

 10

 

 

RESTRICTED STOCK UNIT PLAN

 

Dated June 15, 2016

 

9.Plan Effective Date and Termination.

 

The Plan became effective on June 15,, 2016. Unless earlier terminated by action
of the Board of Directors, the Plan will remain in effect until such time as no
shares of Common Stock remain available for delivery under the Plan and the
Company has no further rights or obligations with respect to outstanding Awards
under the Plan.

 

 11

 